Citation Nr: 0608978	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-14 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include degenerative changes, disk herniations, 
pain, spasms, leg numbness, sciatica, and scoliosis.  

2.  Entitlement to service connection for a bilateral knee 
condition, to include 
arthritis, pain and weakness.  

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for bilateral hearing 
loss.

ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969, plus additional reserve service.

These matters are before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the claims.  The veteran 
perfected an appeal of these issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The preponderance of the evidence reveals that the 
veteran's current low back disorder is not related to 
service, nor was arthritis shown or within one year following 
discharge from service.

3.  The preponderance of the evidence reveals that the 
veteran's bilateral knee disorder is not related to service, 
nor was arthritis shown or within one year following 
discharge from service.  

4.  The preponderance of the evidence of record does not 
establish an etiological relationship between tinnitus and 
service.  

5.  The preponderance of the evidence of record does not 
establish an etiological relationship between hearing loss 
and service.  




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

2.  A bilateral knee disability, to include arthritis, was 
not incurred in or aggravated by service, nor may such 
disability be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claims

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connections, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a March 2003 Statement of the 
Case (SOC), and August 2003 and September 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claims.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, and examination reports.  An August 2005 letter from 
the Department of the Army indicated that the veteran's post 
active duty service medial records for the period from August 
1969 to December 1973 and verification of Active Duty and 
Active Duty for Training while serving in a reserve component 
of the Army for that same period were unavailable.  The RO 
also attempted to collect medical records for which the 
veteran provided information and found that those records 
were no longer available.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional available evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 


Factual Background

The veteran's March 1966 service entrance examination did not 
note any abnormalities regarding the veteran's hearing, ears, 
knees or back.  In February 1967 the veteran complained of 
intermittent pain over the anterior medial aspect of his 
right knee for the last several years, particularly when 
playing tennis.  He reported that he had no difficulty with 
his left knee until the past several months.  He indicated 
that the pain in his right knee was a little bit more severe, 
but he had no buckling, locking, or other symptoms of that 
nature.  Physical examination revealed that the veteran had 
full range of motion of both knees with no effusion and no 
atrophy of the calves or thighs.  The examiner indicated that 
the veteran had no patellofemoral grating and no evidence of 
ligamentous instability.  McMurray's test was normal.  X-rays 
of the veteran's knees revealed they were normal.  Impression 
at that time was "no disease found."  In March 1967, the 
veteran presented with sharp pains around his left knee cap.  
Physical examination was negative, as were X-rays of the 
knee.  

In September 1967, the veteran presented with sudden onset of 
back pain in his left lower back with deep breathing and 
belching.  He reported that the pain was intermittent.  
Physical examination revealed that the veteran had full range 
of motion of his back, but pain on flexion.  The examiner 
noted that the veteran's left supraspinal musculature was 
much less developed than his right.  The impression was 
probable muscle spasm.  In January 1969, the veteran 
presented with complaints of a sore back, chills, fever, and 
diarrhea.  Impression was probable gastroenteritis.  The 
veteran's April 1969 discharge examination did not reveal any 
diagnoses regarding his ears, knees, or back.  The veteran 
specifically denied ear problems, trick knee, or back trouble 
of any kind.

On the separation audiological evaluation in April 1969 pure 
tone thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
4000
RIGHT
10
10
10
10
LEFT
30
10
10
20

The veteran's pure tone threshold at the 3000 decibel level 
was not noted.  

An August 1969 letter from the Department of the Army 
revealed that the veteran presented for the United States 
Active Reserve in August 1969.  A December 1973 letter 
revealed that the veteran was honorably discharged from the 
United States Active Reserve in December 1973. 

Private treatment records for the period from February 1998 
to April 2003 are associated with the claims file.  These 
records show the veteran complaining of back pain in February 
1999, which began three months previously after lifting 
something and twisting his back.  At that time, he reported 
occasional radiating pain.  He was seen a month later with 
continued problems, to include increased radiating pain down 
the right foot.  A March 1999 magnetic resonance imaging 
(MRI) revealed degenerative changes at L4 and L5-S1, broad 
based right lateral disc protrusion at L5-S1, and small, 
right lateral disc protrusion at L4-5.  

The veteran subsequently underwent a right L4-5 and right L5-
S1 laminotomy for lateral disc herniations which were causing 
L5 radiculopathy.  Post-operatively, significant relief in 
symptoms were noted. 

Subsequently, in August 2001 the veteran complained of low 
back pain which continued post-lumbar discectomy.  An August 
2001 physical examination of the veteran's back revealed that 
he had scoliosis, although he denied joint pain other than 
his back.  He was also seen in February 2002, reporting that 
his back began bothering him while he was moving boxes.   

An October 2002 letter from the veteran's private physician 
noted that X-ray's of the veteran's knees were consistent 
with mild osteoarthritis.  

An April 2003 letter and office note from Dr. D.G.S. revealed 
that the veteran presented with complaints of chronic low 
back pain, chronic knee pain, and chronic tinnitus and 
hearing deficit which the veteran reported occurred while he 
was in active service in 1966.  Dr. D.G.S. indicated that he 
felt the veteran's current problems with acquired scoliosis, 
lumbar disc disease, bilateral degenerative joint disease of 
the knees, and high frequency hearing loss with chronic 
tinnitus were likely a result of the veteran's years in the 
active service.  In a subsequent April 2003 letter, Dr. 
D.G.S. indicated that in his medical and legal opinion the 
veteran's chronic lower back pain with acquired scoliosis and 
degenerative disc disease, bilateral knee pain secondary to 
degenerative arthritis, chronic tinnitus and high frequency 
hearing deficit were secondary to his years in active service 
during the Vietnam war.  

The veteran reported for a VA examination in July 2005.  The 
examiner reviewed the veteran's claims file which included 
his service medical records.  The veteran reported that he 
hurt his right knee prior to service playing tennis and hurt 
his left knee during service.  He indicated that he injured 
his left knee while training at Officer Candidate School in 
1967.  He reported that his symptoms were diagnosed as a 
sprained knee, that X-rays were negative, and that he was 
returned to full duty.  The veteran reported that the next 
time he was treated for his bilateral knee disability was in 
2002.  Following physical examination of the veteran, the 
examiner diagnosed the veteran's knee symptoms as minimal 
degenerative joint disease, bilateral.  After reviewing all 
the evidence of record, the examiner indicated that in view 
of the lack of continuity of complaints concerning the 
veteran's knees from 1967 to April 2003, it was more likely 
than not that his present knee problems were not due to the 
knee problems he suffered while he was in the military.  

With regard to the veteran's low back complaints, the veteran 
reported that he initially hurt the lumbar section of his 
spine while he was in Germany.  He indicated that his back 
had continuously bothered him since he left service and was 
first treated after service in 1999.  Diagnostic test 
revealed scoliosis of the upper lumbar spine and degenerative 
disc disease at L5-S1.  The examiner diagnosed the veteran's 
symptoms as status post lumbar laminectomy with scars, and 
degenerative disc disease noted at L5-S1.  After reviewing 
all the evidence of record, the examiner concluded that it 
was more likely than not that the veteran's present back 
condition was not related to his in-service report of back 
problems due to the fact that there is no continuity of 
problems from September 1967 to February 1999.  

The veteran reported for a VA examination regarding hearing 
loss and tinnitus in July 2005.  He indicated that was in the 
Army from 1966 to 1969 and his service included combat 
service in Vietnam.  He reported that his hearing was within 
normal limits when he entered service and he first noticed 
hearing loss in the early 1970's.  He reported that was 
exposed to noise from small arms fire, rocket launchers, 50 
caliber machine guns, 30 caliber machine guns, rocket 
attacks, and other extreme noises of combat.  He described 
the tinnitus as a constant high-pitched ringing sound in both 
ears.  

On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
35
60
LEFT
10
10
5
20
45

Speech audiometry revealed speech recognition ability of 88 
percent in the right 
ear and 90 percent in the left ear.  The examiner also noted 
that the results of tympanometry, acoustic reflex testing, 
and acoustic reflex decay were unremarkable for rating 
purposes.  The examiner noted normal hearing sloping to a 
severe high frequency sensorineural hearing loss at six to 
eight kilohertz bilaterally.  The examiner reviewed the 
veteran's claims file and reported that the veteran's active 
duty record revealed essentially normal hearing at the time 
of discharge.  She reported that since hearing loss due to 
noise occurs at the time of the exposure and not 
subsequently, the noise of active duty could not have caused 
the subsequent hearing loss.  The examiner indicated that 
tinnitus was a subjective phenomenon and the veteran reported 
that he had tinnitus bilaterally which began in the late 
1960's.  She indicated that there was no report of tinnitus 
in the veteran's active duty medical records, and she could 
not provide an opinion on the cause of tinnitus without 
resorting to mere speculation.  

Analysis

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served for 90 days in active service, and 
arthritis or sensorineural hearing loss develops to a degree 
of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The Board notes that all the evidence in the veteran's claims 
file has been reviewed.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Back and Bilateral Knee Disabilities

The veteran claims that his current back and knee 
disabilities were caused by service.  Although the veteran 
complained of knee pain while he was in service, X-rays of 
his knees at that time revealed that they were "completely 
normal."  Similarly, although the veteran complained of back 
pain while he was in service, which was diagnosed as a muscle 
spasm, the veteran's discharge examination was silent for 
complaints or findings of a back or knee disability.   

The first post-service evidence of back complaints was in 
February 1999, approximately 30 years after his discharge.  
At that time, he reported back pain arising three months 
previously when he lifted something heavy and twisted his 
back.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(The normal medical finding at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim).  With respect to his 
bilateral knee disability, arthritis was not diagnosed until 
October 2002, approximately 33 years after he was discharged 
from service.

The evidence also includes two differing medical opinions 
addressing the etiology of the veteran's chronic low back and 
bilateral knee disorders.  Dr. D.G.S. stated in his April 
2003 reports that the veteran's back and bilateral knee 
disorders are related to service.  Conversely, the July 2005 
VA examiner found that the veteran's back and knee disorders 
were not as likely as not related to the veteran's service.

The Board finds that the opinion of the VA examiner is 
entitled to greater weight than the opinion provided by Dr. 
D.G.S.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).  The opinion of the July 2005 VA examiner was 
based on review of the veteran's service medical records, a 
complete physical examination including a detailed 
description of the veteran's reported injury, as well as Dr. 
D.G.S.'s statement and the other evidence in the claims file.  
In fact, this examiner referenced Dr. D.G.S.'s April 2003 
letter and pointed out that Dr. D.G.S.'s opinion failed to 
indicate why he thought these conditions were related to 
service.

Conversely, Dr. D.G.S.'s opinion appears to be based solely 
on the history provided by the veteran of chronic back and 
knee pain in service, which continued to the present.  There 
is no indication that this physician reviewed the claims 
file, to include service medical records wherein the veteran 
denied back or knee trouble at discharge.  Moreover, Dr. 
D.G.S., who appears to be the veteran's primary care 
physician, provided records dating from 1998 to 2003, yet 
there was no mention of chronic knee complaints prior to the 
October 2002 X-ray of the knees, and the first complaint of 
back pain in February 1999 noted only a three-month history 
following heavy lifting.  Because this physician's April 2003 
opinion is inconsistent with the service medical records and 
his own treatment reports, the Board finds his opinion to be 
of little probative weight.  

Accordingly, the Board finds that the preponderance of the 
competent evidence of record shows that veteran's current 
back and knee disabilities are not related to service, nor 
was arthritis shown within one year following discharge.  
Therefore, the claims are denied.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Tinnitus and Hearing Loss

The veteran's service medical records are silent for any 
complaints, treatment or diagnosis of tinnitus or hearing 
loss.  The first mention of tinnitus and hearing loss was in 
an April 2003 report to his primary care physician, 
approximately 33 years after his discharge.  

The evidence includes two differing medical opinions 
addressing the etiology of the veteran's tinnitus and hearing 
loss: an opinion from Dr. D.G.S. linking those conditions to 
service, and a VA examiner finding that hearing loss is not 
related to service and that an opinion pertaining to tinnitus 
could not be provided without resorting to mere speculation.  

As discussed above, there is no indication that Dr. D.G.S 
reviewed the veteran's service medical records or the 
evidence contained in the veteran's claims file.  In fact, 
there is no evidence that the physician conducted an 
audiology examination of the veteran.  Nor was hearing loss 
or tinnitus included in the problem list on any treatment 
report from that physician until first mentioned in April 
2003.  Further, Dr. D.G.S. provided no rationale for his 
opinion.  Conversely, the VA medical examination in July 2005 
included the review of the entire claims file.  The 
examinations included the results of a complete audiological 
examination.  The examiner stated that because there hearing 
loss occurs at the time of noise exposure and there was no 
evidence of hearing loss while the veteran was in service, it 
was unlikely that his hearing loss was due to service.  She 
also indicated that there was no report of tinnitus in the 
veteran's active duty medical records; therefore she could 
not provide an opinion on the cause of tinnitus without 
resorting to mere speculation.  

The opinion of the June 2005 VA examiner was based on review 
of the veteran's service medical records, a complete 
audiological examination including a detailed description of 
the veteran's reported noise exposure, as well as Dr. 
D.G.S.'s statement and the other evidence in the claims file.  
For this reason, and because the examiner provided a 
rationale for her opinion, the Board finds the VA examiner's 
opinion to be of greater probative weight than the private 
physician's opinion.  See Madden, supra.

While the private physician provided an opinion on tinnitus, 
whereas the VA examiner found she could only resort to mere 
speculation, the Board still finds the preponderance of the 
evidence is against that claim.  The veteran had no 
complaints of tinnitus in service, and no such complaints 
were noted in Dr. D.G.S.'s treatment notes.  The Board finds 
it unlikely that the veteran would have failed to mention his 
tinnitus complaints to his private physician at some point, 
especially when general physical examinations noted allergic 
rhinitis when evaluating HEENT (head, eyes, ears, nose and 
throat) on many visits.  In addition, the veteran reported to 
the VA examiner that his sleep was disrupted by tinnitus, yet 
he made no mention of such to his private physician when he 
was complaining of poor quality of sleep in 1999.  Thus, the 
Board finds that the lack of complaints of tinnitus in 
service, and the lack of any mention of the disorder in 
private treatment records until April 2003 preponderate 
against the claim.

Accordingly, the Board finds that the preponderance of the 
competent evidence of record is against a finding that the 
veteran's hearing loss and tinnitus are related to service, 
and the claims are denied.  

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a low back disorder is 
denied. 

Entitlement to service connection for bilateral knee 
disabilities is denied.

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


